Order entered January 18, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01538-CV

            SHAWN K. BROWN, CHAPTER 7 BANKRUPTCY TRUSTEE OF
                      TOTAL OPERATING, LLC, Appellant

                                              V.

                                  JACOB WATTERS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1 8-09217

                                          ORDER
       Appellant has filed a Notice of Bankruptcy stating that William Berry Dean, III, a party

to the trial court’s order on appeal, has filed for bankruptcy in the United States Bankruptcy

Court. A bankruptcy suspends further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE